Case 0:18-cv-61662-FAM Document 15 Entered on FLSD Docket 10/03/2018 Page 1 of 34




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION


                Plaintiff,                            CASE NO: 0:18-cv-61662-XXXX

  CAROLYN HICKS-WASHINGTON

  vs.

  THE HOUSING AUTHORITY OF THE
  CITY OF FORT LAUDERDALE

              Defendant.
  ______________________________/

          THE HOUSING AUTHORITY OF THE CITY OF FT. LAUDERDALE’S
              ANSWER AND AFFIRMATIVE DEFENSES TO COUNT VI
                    OF THE AMENDED PRO SE COMPLAINT

         The Housing Authority of the City of Ft. Lauderdale (“HACFL) hereby files this Answer

  and Affirmative Defenses in response to Count VI of the Amended Pro Se Complaint

  (“Amended Complaint”) previously filed by the Plaintiff herein, and states:

                                     NATURE OF ACTION

         1.     HACFL admits that Plaintiff brings the claims as specified in Paragraph 1 of the

  Amended Complaint but HACFL denies any liability to Plaintiff for any of the specified claims.

                              I.     JURISDICTION AND VENUE

         2.     HACFL admits that this Court has jurisdiction over this action involving federal

  questions under the code provisions specified in Paragraph 2 of the Amended Complaint but

  HACFL denies any liability under any of the code provisions.

         3.     HACFL admits that venue is proper.




                                                 1
Case 0:18-cv-61662-FAM Document 15 Entered on FLSD Docket 10/03/2018 Page 2 of 34




                                      II.    THE PARTIES

         4.     HACFL admits that Plaintiff is a natural persona, an individual and a citizen of

  the Unites States. HACFL is without sufficient information to admit or deny the remaining

  allegations of Paragraph 4 of the Amended Complaint.

         5.     HACFL admits that all applicable statutes speak for themselves.

         6.     HACFL admits the allegations of Paragraph 6 of the Amended Complaint.

         7.     HACFL admits the allegations of Paragraph 7 of the Amended Complaint.

         8.     HACFL admits that all applicable statutes speak for themselves.

                           III.    PROCEDURAL REQUIREMENTS

         9.     HACFL admits that Plaintiff filed a charge of discrimination with the EEOC and

  the EEOC dismissed her claims.

         10.    HACFL denies the allegations of Paragraph 10 of the Amended Complaint.

         11.    HACFL moves to strike Paragraph 11 of the Amended Complaint because it

  includes redundant, immaterial and/or impertinent statements.

         12.    HACFL moves to strike Paragraph 12 of the Amended Complaint because it

  includes redundant, immaterial and/or impertinent statements.

         13.    HACFL moves to strike Paragraph 13 of the Amended Complaint because it

  includes redundant, immaterial and/or impertinent statements.

         14.    HACFL moves to strike Paragraph 14 of the Amended Complaint because it

  includes redundant, immaterial and/or impertinent statements.

         15.    HACFL moves to strike Paragraph 15 of the Amended Complaint because it

  includes redundant, immaterial and/or impertinent statements.

         16.    HACFL denies the allegations of Paragraph 16 of the Amended Complaint.
Case 0:18-cv-61662-FAM Document 15 Entered on FLSD Docket 10/03/2018 Page 3 of 34




   IV.    PERTINENT CIVIL RIGHTS LAWS OF THE UNITED STATES OF AMERICA

  A.     The Civil Rights Act of 1964:

         17.    HACFL moves to strike Paragraph 17 of the Amended Complaint because it

  includes redundant, immaterial and/or impertinent statements.

         18.    HACFL moves to strike Paragraph 18 of the Amended Complaint because it

  includes redundant, immaterial and/or impertinent statements.

         19.    HACFL moves to strike Paragraph 19 of the Amended Complaint because it

  includes redundant, immaterial and/or impertinent statements.

         20.    HACFL moves to strike Paragraph 20 of the Amended Complaint because it

  includes redundant, immaterial and/or impertinent statements.

         21.    HACFL moves to strike Paragraph 21 of the Amended Complaint because it

  includes redundant, immaterial and/or impertinent statements.

         22.    HACFL moves to strike Paragraph 22 of the Amended Complaint because it

  includes redundant, immaterial and/or impertinent statements.

         23.    HACFL moves to strike Paragraph 23 of the Amended Complaint because it

  includes redundant, immaterial and/or impertinent statements.

         24.    HACFL moves to strike Paragraph 24 of the Amended Complaint because it

  includes redundant, immaterial and/or impertinent statements.

         25.    HACFL moves to strike Paragraph 25 of the Amended Complaint because it

  includes redundant, immaterial and/or impertinent statements.

         26.    HACFL moves to strike Paragraph 26 of the Amended Complaint because it

  includes redundant, immaterial and/or impertinent statements.
Case 0:18-cv-61662-FAM Document 15 Entered on FLSD Docket 10/03/2018 Page 4 of 34




         27.    HACFL moves to strike Paragraph 27 of the Amended Complaint because it

  includes redundant, immaterial and/or impertinent statements.

         28.    HACFL moves to strike Paragraph 28 of the Amended Complaint because it

  includes redundant, immaterial and/or impertinent statements.

         29.    HACFL moves to strike Paragraph 29 of the Amended Complaint because it

  includes redundant, immaterial and/or impertinent statements.

         30.    HACFL moves to strike Paragraph 30 of the Amended Complaint because it

  includes redundant, immaterial and/or impertinent statements.

         31.    HACFL moves to strike Paragraph 31 of the Amended Complaint because it

  includes redundant, immaterial and/or impertinent statements.

  B.     Section 1981:

         32.    HACFL moves to strike Paragraph 32 of the Amended Complaint because it

  includes redundant, immaterial and/or impertinent statements.

         33.    HACFL moves to strike Paragraph 33 of the Amended Complaint because it

  includes redundant, immaterial and/or impertinent statements.

  C.     The Florida Civil Rights Act of 1992:

         34.    HACFL moves to strike Paragraph 34 of the Amended Complaint because it

  includes redundant, immaterial and/or impertinent statements.

  D.     The Age Discrimination in Employment Act of 1967:

         35.    HACFL moves to strike Paragraph 35 of the Amended Complaint because it

  includes redundant, immaterial and/or impertinent statements.

         36.    HACFL moves to strike Paragraph 36 of the Amended Complaint because it

  includes redundant, immaterial and/or impertinent statements.
Case 0:18-cv-61662-FAM Document 15 Entered on FLSD Docket 10/03/2018 Page 5 of 34




         37.    HACFL moves to strike Paragraph 37 of the Amended Complaint because it

  includes redundant, immaterial and/or impertinent statements.

  E.     Liberal Construction:

         38.    HACFL moves to strike Paragraph 38 of the Amended Complaint because it

  includes redundant, immaterial and/or impertinent statements.

         V.     BRIEF BACKGROUND INFORMATION ABOUT MRS. CAROLYN
                             HICKS-WASHINGTON

         39.    HACFL admits that Plaintiff is an African-American woman born in 1959, but

  HACFL is without sufficient information to admit or deny the remaining allegations of

  Paragraph 39 of the Amended Complaint.

         40.    HACFL is without sufficient information to admit or deny the allegations of

  Paragraph 40 of the Amended Complaint.

         41.    HACFL is without sufficient information to admit or deny the allegations of

  Paragraph 41 of the Amended Complaint.

         42.    HACFL admits the allegations of Paragraph 42 of the Amended Complaint.

         43.    HACFL admits the allegations of Paragraph 43 of the Amended Complaint.

         44.    HACFL denies that Plaintiff was unlawfully terminated. HACFL is without

  sufficient information to admit or deny the remaining allegations of Paragraph 44 of the

  Amended Complaint.

         45.    HACFL moves to strike Paragraph 45 of the Amended Complaint because it

  includes redundant, immaterial and/or impertinent statements.

       VI.     BRIEF BACKGROUND INFORMATION ABOUT THE HACFL & CEO
                                TAM ENGLISH

         46.    HACFL admits the allegations of Paragraph 46 of the Amended Complaint.
Case 0:18-cv-61662-FAM Document 15 Entered on FLSD Docket 10/03/2018 Page 6 of 34




         47.    HACFL admits the allegations of Paragraph 47 of the Amended Complaint.

         48.    HACFL admits the allegations of Paragraph 48 of the Amended Complaint.

         49.    HACFL admits the allegations of Paragraph 49 of the Amended Complaint.

         50.    HACFL is without sufficient information to admit or deny the allegations of

  Paragraph 50 of the Amended Complaint.

         51.    HACFL admits that its website speaks for itself.

         52.    HACFL admits the allegations of Paragraph 52 of the Amended Complaint.

         53.    HACFL moves to strike Paragraph 53 of the Amended Complaint because it

  includes redundant, immaterial and/or impertinent statements.

         54.    HACFL moves to strike Paragraph 54 of the Amended Complaint because it

  includes redundant, immaterial and/or impertinent statements.

         55.    HACFL admits the allegations of Paragraph 55 of the Amended Complaint.

         56.    With regard to Paragraph 56, HACFL admits that at all relevant times Tam

  English was the CEO of HACFL and had the authority to make personnel decisions of HACFL

  employees and did so in conjunction with others.

         57.    With regard to Paragraph 57, HACFL admits that at all relevant times Tam

  English was the CEO of HACFL. Otherwise, denied.

         58.    HACFL admits the allegations of Paragraph 58 of the Amended Complaint.

         59.    HACFL denies the allegations of Paragraph 59 of the Amended Complaint as

  worded.

         60.    HACFL admits the allegations of Paragraph 60 of the Amended Complaint.
Case 0:18-cv-61662-FAM Document 15 Entered on FLSD Docket 10/03/2018 Page 7 of 34




         61.       With regard to Paragraph 61 of the Amended Complaint, HACFL admits Plaintiff

  is an African-American woman over the age of 40 and that Ms. Lopez is a Hispanic woman over

  the age of 40.

         62.       HACFL denies the allegations of Paragraph 62 as worded.

         63.       HACFL is without sufficient information to admit or deny the allegations of

  Paragraph 63 of the Amended Complaint.

         64.       HACFL moves to strike Paragraph 64 of the Amended Complaint because it

  includes redundant, immaterial and/or impertinent statements.

         65.       HACFL moves to strike Paragraph 65 of the Amended Complaint because it

  includes redundant, immaterial and/or impertinent statements.

         VIII. EFFORTS TAKEN BY MRS. WASHINGTON TO KNOW WHY SHE
                             WAS TERMINATED

         66.       HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

  Complaint.

         67.       HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII and moves to

  strike Paragraph 67 of the Amended Complaint because it includes redundant, immaterial and/or

  impertinent statements.

         68.       HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII and moves to

  strike Paragraph 68 of the Amended Complaint because it includes redundant, immaterial and/or

  impertinent statements.

         69.       HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

  Complaint.

         70.       HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

  Complaint.
Case 0:18-cv-61662-FAM Document 15 Entered on FLSD Docket 10/03/2018 Page 8 of 34




        71.      HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

  Complaint.

        72.      HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

  Complaint.

        73.      HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

  Complaint.

        74.      HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

  Complaint.

        75.      HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

  Complaint.

        76.      HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

  Complaint.

        77.      HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

  Complaint.

        78.      HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

  Complaint.

      IX.      THE EEOC’S INVESTIGATION INTO MRS. WASHINGTON’S CLAIMS

        79.      HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

  Complaint.

        80.      HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

  Complaint.
Case 0:18-cv-61662-FAM Document 15 Entered on FLSD Docket 10/03/2018 Page 9 of 34




         81.    HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

  Complaint and moves to strike Paragraph 81 of the Amended Complaint because it includes

  redundant, immaterial and/or impertinent statements.

         82.    HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

  Complaint and moves to strike Paragraph 82 of the Amended Complaint because it includes

  redundant, immaterial and/or impertinent statements.

         83.    HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

  Complaint and moves to strike Paragraph 83 of the Amended Complaint because it includes

  redundant, immaterial and/or impertinent statements.

         84.    HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

  Complaint and moves to strike Paragraph 84 of the Amended Complaint because it includes

  redundant, immaterial and/or impertinent statements.

         85.    HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

  Complaint and moves to strike Paragraph 85 of the Amended Complaint because it includes

  redundant, immaterial and/or impertinent statements.

         86.    HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

  Complaint and moves to strike Paragraph 86 of the Amended Complaint because it includes

  redundant, immaterial and/or impertinent statements.

         87.    HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

  Complaint and moves to strike Paragraph 87 of the Amended Complaint because it includes

  redundant, immaterial and/or impertinent statements.
Case 0:18-cv-61662-FAM Document 15 Entered on FLSD Docket 10/03/2018 Page 10 of 34




          88.    HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint and moves to strike Paragraph 88 of the Amended Complaint because it includes

   redundant, immaterial and/or impertinent statements.

          89.    HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint and moves to strike Paragraph 89 of the Amended Complaint because it includes

   redundant, immaterial and/or impertinent statements.

          90.    HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint and moves to strike Paragraph 90 of the Amended Complaint because it includes

   redundant, immaterial and/or impertinent statements.

          91.    HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint and moves to strike Paragraph 91 of the Amended Complaint because it includes

   redundant, immaterial and/or impertinent statements.

          92.    HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint and moves to strike Paragraph 92 of the Amended Complaint because it includes

   redundant, immaterial and/or impertinent statements.

          93.    HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint and moves to strike Paragraph 93 of the Amended Complaint because it includes

   redundant, immaterial and/or impertinent statements.

          94.    HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint and HACFL moves to strike Paragraph 94 of the Amended Complaint because it

   includes redundant, immaterial and/or impertinent statements.
Case 0:18-cv-61662-FAM Document 15 Entered on FLSD Docket 10/03/2018 Page 11 of 34




          95.    HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint and moves to strike Paragraph 95 of the Amended Complaint because it includes

   redundant, immaterial and/or impertinent statements.

          96.    HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint and moves to strike Paragraph 96 of the Amended Complaint because it includes

   redundant, immaterial and/or impertinent statements.

          97.    HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint and moves to strike Paragraph 97 of the Amended Complaint because it includes

   redundant, immaterial and/or impertinent statements.

          98.    HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint and HACFL moves to strike Paragraph 98 of the Amended Complaint because it

   includes redundant, immaterial and/or impertinent statements.

          99.    HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint and moves to strike Paragraph 99 of the Amended Complaint because it includes

   redundant, immaterial and/or impertinent statements.

          100.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint and HACFL moves to strike Paragraph 100 of the Amended Complaint because it

   includes redundant, immaterial and/or impertinent statements.

          101.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint and moves to strike Paragraph 101 of the Amended Complaint because it includes

   redundant, immaterial and/or impertinent statements.
Case 0:18-cv-61662-FAM Document 15 Entered on FLSD Docket 10/03/2018 Page 12 of 34




          102.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint and moves to strike Paragraph 102 of the Amended Complaint because it includes

   redundant, immaterial and/or impertinent statements.

          103.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint and moves to strike Paragraph 103 of the Amended Complaint because it includes

   redundant, immaterial and/or impertinent statements.

          104.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint and moves to strike Paragraph 104 of the Amended Complaint because it includes

   redundant, immaterial and/or impertinent statements.

          105.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint and moves to strike Paragraph 105 of the Amended Complaint because it includes

   redundant, immaterial and/or impertinent statements.

          106.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint and moves to strike Paragraph 106 of the Amended Complaint because it includes

   redundant, immaterial and/or impertinent statements.

          107.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint and moves to strike Paragraph 107 of the Amended Complaint because it includes

   redundant, immaterial and/or impertinent statements.

          108.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint and HACFL moves to strike Paragraph 108 of the Amended Complaint because it

   includes redundant, immaterial and/or impertinent statements.
Case 0:18-cv-61662-FAM Document 15 Entered on FLSD Docket 10/03/2018 Page 13 of 34




          109.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint and HACFL moves to strike Paragraph 109 of the Amended Complaint because it

   includes redundant, immaterial and/or impertinent statements.

          110.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint and moves to strike Paragraph 110 of the Amended Complaint because it includes

   redundant, immaterial and/or impertinent statements.

          111.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint and moves to strike Paragraph 111 of the Amended Complaint because it includes

   redundant, immaterial and/or impertinent statements.

          112.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint and moves to strike Paragraph 112 of the Amended Complaint because it includes

   redundant, immaterial and/or impertinent statements.

          113.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint and moves to strike Paragraph 113 of the Amended Complaint because it includes

   redundant, immaterial and/or impertinent statements.
Case 0:18-cv-61662-FAM Document 15 Entered on FLSD Docket 10/03/2018 Page 14 of 34




     X.     THE REASONS PROVIDED BY THE HACFL FOR MRS. WASHINGTON’S
          TERMINATION ARE A PRETEXT FOR UNLAWFUL DISCRIMINATION

   A.    HACFL’s “Legitimate, Non-Discriminatory Reason” for Mrs. Washington’s
   Termination:

          114.   HACFL admits that its position statement(s) speak for themselves.

          115.   HACFL admits that its position statement(s) speak for themselves.

          116.   HACFL admits that its position statement(s) speak for themselves.

          117.   HACFL admits that its position statement(s) speak for themselves.

          118.   HACFL admits that its position statement(s) speak for themselves.

          119.   HACFL admits that its position statement(s) speak for themselves.

   B.    A Timeline of Mrs. Washington’s Professional Accomplishment & Achievements
   While Employed at the HACFL:

          120.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint and moves to strike Paragraph 120 of the Amended Complaint because it includes

   redundant, immaterial and/or impertinent statements.

          121.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint and moves to strike Paragraph 121 of the Amended Complaint because it includes

   redundant, immaterial and/or impertinent statements.

          122.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint and moves to strike Paragraph 122 of the Amended Complaint because it includes

   redundant, immaterial and/or impertinent statements.

          123.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint and moves to strike Paragraph 123 of the Amended Complaint because it includes

   redundant, immaterial and/or impertinent statements.
Case 0:18-cv-61662-FAM Document 15 Entered on FLSD Docket 10/03/2018 Page 15 of 34




          124.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint and moves to strike Paragraph 124 of the Amended Complaint because it includes

   redundant, immaterial and/or impertinent statements.

          125.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

          126.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

          127.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

          128.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

          129.   HACFL HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the

   Amended Complaint.

          130.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

          131.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

          132.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

          133.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

   D.     EVALUATIONS
Case 0:18-cv-61662-FAM Document 15 Entered on FLSD Docket 10/03/2018 Page 16 of 34




         134.    HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

         135.    HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint..

         136.    HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

         137.    HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

         138.    HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

         139.    HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

         140.    HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

         141.    HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

         142.    HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

         143.    HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

   E.    Mrs. Washington Cannot Be Solely Blamed for the HACFL’s High Turnover Rate

         144.    HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.
Case 0:18-cv-61662-FAM Document 15 Entered on FLSD Docket 10/03/2018 Page 17 of 34




         145.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

         146.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

         147.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

         148.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

         149.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

         150.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

         151.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

         152.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

         153.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

         154.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

         155.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.
Case 0:18-cv-61662-FAM Document 15 Entered on FLSD Docket 10/03/2018 Page 18 of 34




          156.    HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

          157.    HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

          158.    HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

          159.    HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

          160.    HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

          161.    HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

          162.    HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

   F.     Ageist Comments Made By Mr. English During Mrs. Washington’s Employment

          163.    HACFL admits that Tam English spoke to Plaintiff, Ms. Lopez and others about

   succession planning. However, HACFL denies the allegations of Paragraph 163 as worded.

          164.    HACFL is without sufficient information to admit or deny the allegations of

   Paragraph 164 of the Amended Complaint.

          165.    With regard to Paragraph 165 of the Amended Complaint, HACFL admits that

   Tam English spoke to Plaintiff and others about succession planning at various times.

          166.    With regard to 166 of the Amended Complaint, HACFL admits that Tam English

   spoke to Plaintiff and others about succession planning at various times.
Case 0:18-cv-61662-FAM Document 15 Entered on FLSD Docket 10/03/2018 Page 19 of 34




          167.   With regard to Paragraph 167 of the Amended Complaint, HACFL admits that

   Tam English spoke to Plaintiff and others about succession planning at various times.

          168.   With regard to Paragraph 168, HACFL admits that Tam English spoke to Plaintiff

   and others about succession planning and other HACFL business at various times.

          169.   HACFL is without sufficient information to admit or deny the allegations of

   Paragraph 169 of the Amended Complaint.

          170.   HACFL is without sufficient information to admit or deny the allegations of

   Paragraph 170 of the Amended Complaint.

          171.   With regard to Paragraph 171 of the Amended Complaint, HACFL admits that

   Tam English spoke to Plaintiff and others about succession planning at various times.

          172.   HACFL is without sufficient information to admit or deny the allegations of

   Paragraph 172 of the Amended Complaint.

          173.   HACFL is without sufficient information to admit or deny the allegations of

   Paragraph 173 of the Amended Complaint.

   G.     Further Reasons Demonstrating Pretext

          174.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

          175.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

          176.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

          177.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.
Case 0:18-cv-61662-FAM Document 15 Entered on FLSD Docket 10/03/2018 Page 20 of 34




   H.    Conclusion

         178.    HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

           XI.     FACTS SURROUNDING MRS. WASHINGTON’S CLAIMS OF
                       DISCRIMINATORY FAILURE TO REHIRE

         179.    HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

         180.    HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

         181.    HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

         182.    HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

         183.    HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

         184.    HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

         185.    HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

         186.    HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

         187.    HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.
Case 0:18-cv-61662-FAM Document 15 Entered on FLSD Docket 10/03/2018 Page 21 of 34




         188.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

     XII. THE REASONS PROVIDED BY THE HACFL FOR REFUSING TO REHIRE
      MRS. WASHINGTON ARE A PRETEXT FOR UNLAWFUL DISCRIMINATION

   A.     HACFL’s “Legitimate, Non-Discriminatory Reasons” for Mrs. Washington’s
   Failure to Rehire:

         189.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

         190.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

         191.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

         192.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

   B.    Background Information on the Four Individuals Hired for the Director of Housing
   Choice Voucher Program:

         193.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

         194.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

   a. Beatriz Cuenca-Barberio:

         195.   HACFL admits that Beatriz Cuenca-Barberio is a woman.

         196.   HACFL admits that Beatriz Cuenca-Barberio is a Hispanic woman.

         197.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.
Case 0:18-cv-61662-FAM Document 15 Entered on FLSD Docket 10/03/2018 Page 22 of 34




          198.    HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

   b. Medina Johnson

          199.    HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

          200.    HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

          201.    HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

   c.     Barbara Baer:

          202.    HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

          203.    HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

          204.    HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

          205.    HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

          206.    HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

   d.     Anita Flores

          207.    With regard to Paragraph 207 of the Amended Complaint, HACFL admits that

   Ms. Flores is currently the interim director.
Case 0:18-cv-61662-FAM Document 15 Entered on FLSD Docket 10/03/2018 Page 23 of 34




          208.    With regard to Paragraph 208 of the Amended Complaint, HACFL admits that

   Ms. Flores is a woman.

          209.    HACFL denies the allegations of Paragraph 209 of the Amended Complaint.

          210.    With regard to Paragraph 210 of the Amended Complaint, HACFL admits that

   Ms. Flores LinkedIn page speaks for itself.

          211.    HACFL admits the allegations of Paragraph 211 of the Amended Complaint.

          212.    HACFL is without sufficient information to admit or deny the allegations of

   Paragraph 212 of the Amended Complaint.

          213.    HACFL is without sufficient information to admit or deny the allegations of

   Paragraph 173 of the Amended Complaint.

          214.    With regard to Paragraph 214 of the Amended Complaint, HACFL admits that

   Ms. Flores was rehired as a Property Manager near the end of 2015 but denies that it had

   anything to do with Plaintiff’s termination.

   C.     Explaining Why the HACFL’s Refusal to Rehire Mrs. Washington Demonstrates
   pretext:

   a.     Individual Disparate Treatment Based on Race and/or Color AS A Result of
   English’s Subjective-Decision Making.

          215.    HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

          216.    HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

          217.    HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.
Case 0:18-cv-61662-FAM Document 15 Entered on FLSD Docket 10/03/2018 Page 24 of 34




         218.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

         219.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

         220.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

         221.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

         222.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

   b. Mrs. Washington Was Qualified For the Director of Housing Voucher Programs
   Position and Meet the Minimum Hiring Qualifications:

         223.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

         224.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

         225.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

         226.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

         227.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

         228.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.
Case 0:18-cv-61662-FAM Document 15 Entered on FLSD Docket 10/03/2018 Page 25 of 34




         229.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

         230.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

         231.   HACFL denies the allegations of Paragraph of 231 of the Amended Complaint.

         232.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

         233.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

   c. Important Information Surrounding the “hiring” of Mrs. Buenca-Barberio:

         234.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

         235.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

         236.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

         237.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

   d. Individual Disparate Treatment Based on Age:

         238.   HACFL denies the allegations of Paragraph of 238 of the Amended Complaint.

         239.   HACFL denies the allegations of Paragraph of 239 of the Amended Complaint.

   e. The HACFL Continues to Have “High Turnover” Post-Mrs. Washington’s Termination
Case 0:18-cv-61662-FAM Document 15 Entered on FLSD Docket 10/03/2018 Page 26 of 34




         240.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

         241.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

         242.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

         XIII. DAMAGE TO MRS. WASHINGTON’S REPUTATION and FUTURE
                              EMPLOYABILITY

         243.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

         244.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

         245.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

         246.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

         247.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

         248.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

         249.   HACFL moves to dismiss Counts I, II, III, IV, V, VII and VIII of the Amended

   Complaint.

                                XV.    CAUSE OF ACTION

                                FIRST CAUSE OF ACTION
Case 0:18-cv-61662-FAM Document 15 Entered on FLSD Docket 10/03/2018 Page 27 of 34




                         (Disparate Impact in Violation of Title VII)

         250.   HACFL moves to dismiss Counts I of the Amended Complaint.

         251.   HACFL moves to dismiss Counts I of the Amended Complaint.

         252.   HACFL moves to dismiss Counts I of the Amended Complaint.

         253.   HACFL moves to dismiss Counts I of the Amended Complaint.

         254.   HACFL moves to dismiss Counts I of the Amended Complaint.

                               SECOND CAUSE OF ACTION
                  (Individual Disparate Treatment in Violation of Title VII)

         255.   HACFL moves to dismiss Counts II of the Amended Complaint.

         256.   HACFL moves to dismiss Counts II of the Amended Complaint.

         257.   HACFL moves to dismiss Counts II of the Amended Complaint.

         258.   HACFL moves to dismiss Counts II of the Amended Complaint.

         259.   HACFL moves to dismiss Counts II of the Amended Complaint.

                               THIRD CAUSE OF ACTION
                            (Retaliation in Violation of Title VII)

         260.   HACFL moves to dismiss Counts II of the Amended Complaint.

         261.   HACFL moves to dismiss Counts II of the Amended Complaint.

         262.   HACFL moves to dismiss Counts II of the Amended Complaint.

         263.   HACFL moves to dismiss Counts II of the Amended Complaint.

         264.   HACFL moves to dismiss Counts II of the Amended Complaint.

         265.   HACFL moves to dismiss Counts II of the Amended Complaint.

                               FOURTH CAUSE OF ACTION
                (Individual Disparate Treatment in Violation of Section 1981)

         266.   HACFL moves to dismiss Counts IV of the Amended Complaint.

         267.   HACFL moves to dismiss Counts IV of the Amended Complaint.
Case 0:18-cv-61662-FAM Document 15 Entered on FLSD Docket 10/03/2018 Page 28 of 34




         268.   HACFL moves to dismiss Counts IV of the Amended Complaint.

         269.   HACFL moves to dismiss Counts IV of the Amended Complaint.

         270.   HACFL moves to dismiss Counts IV of the Amended Complaint.

         271.   HACFL moves to dismiss Counts IV of the Amended Complaint.

                                 FIFTH CAUSE OF ACTION
                            (Retaliation in Violation of Section 1981)

         272.   HACFL moves to dismiss Counts V of the Amended Complaint.

         273.   HACFL moves to dismiss Counts V of the Amended Complaint.

         274.   HACFL moves to dismiss Counts V of the Amended Complaint.

         275.   HACFL moves to dismiss Counts V of the Amended Complaint.

         276.   HACFL moves to dismiss Counts V of the Amended Complaint.

                                 SIXTH CAUSE OF ACTION
                           (Discrimination in Violation of the ADEA)

         277.   With regard to Paragraph 277, HACFL incorporates its responses to paragraphs

   39-65, 163-173, 207-214 and 238-239.

         278.   HACFL denies the allegations of Paragraph of 278 of the Amended Complaint.

         279.   HACFL denies the allegations of Paragraph of 279 of the Amended Complaint.

         280.   HACFL denies the allegations of Paragraph of 280 of the Amended Complaint.

         281.   HACFL denies the allegations of Paragraph of 281 of the Amended Complaint.

         282.   HACFL denies the allegations of Paragraph of 282 of the Amended Complaint.

                               SEVENTH CAUSE OF ACTION
                             (Retaliation in Violation of the ADEA)

         283.   HACFL moves to dismiss Counts VII of the Amended Complaint.

         284.   HACFL moves to dismiss Counts VII of the Amended Complaint.

         285.   HACFL moves to dismiss Counts VII of the Amended Complaint.
Case 0:18-cv-61662-FAM Document 15 Entered on FLSD Docket 10/03/2018 Page 29 of 34




         286.   HACFL moves to dismiss Counts VII of the Amended Complaint.

         287.   HACFL moves to dismiss Counts VII of the Amended Complaint.

                               EIGHTH CAUSE OF ACTION
                 (Discrimination in Violation of the Civil Rights Act of 1992)

         288.   HACFL moves to dismiss Counts VIII of the Amended Complaint.

         289.   HACFL moves to dismiss Counts VIII of the Amended Complaint.

         290.   HACFL moves to dismiss Counts VIII of the Amended Complaint.

         291.   HACFL moves to dismiss Counts VIII of the Amended Complaint.

         292.   HACFL moves to dismiss Counts VIII of the Amended Complaint.

         293.   HACFL moves to dismiss Counts VIII of the Amended Complaint.
Case 0:18-cv-61662-FAM Document 15 Entered on FLSD Docket 10/03/2018 Page 30 of 34




                         XVI. PRAYERS FOR MAKE WHOLE RELIEF

          294.    HACFL moves to strike Paragraph 294 (J) of the Amended Complaint and denies

   that Plaintiff is entitled to any relief as enumerated in the remainder of Paragraph 294.

          295.    HACFL denies the allegations of Paragraph of 295 of the Amended Complaint.

          296.    HACFL denies the allegations of Paragraph of 296 of the Amended Complaint.

     XVII. REQUEST FOR AN EXPEDITED DISCOVERY & JURY TRIAL, OR IN THE
     ALTERNATIVE, REQUEST TO CONVERT COMPLAINT INTO A MOTION FOR
          SUMMARY JUDGMENT TO PREVENT FURTHER HARMFUL DELAY

          297.    HACFL denies the allegations of Paragraph of 297 of the Amended Complaint.

          298.    HACFL denies the allegations of Paragraph of 298 of the Amended Complaint.

          299.    HACFL admits that it did no wrongdoing and denies the remaining allegations of

   Paragraph of 299 of the Amended Complaint.

          300.    HACFL denies the allegations of Paragraph of 300 of the Amended Complaint.

          301.    HACFL denies the allegations of Paragraph of 301 of the Amended Complaint.

          302.    HACFL denies the allegations of Paragraph of 302 of the Amended Complaint.

          303.    HACFL denies the allegations of Paragraph of 303 of the Amended Complaint.

          304.    HACFL denies the allegations of Paragraph of 304 of the Amended Complaint.

          HACFL denies that Plaintiff is entitled to any relief whatsoever and that Plaintiff is

   entitled to summary judgment. Further, HACFL specifically denies each and every heading and

   allegation, or part thereof, whether numbered or unnumbered, including without limitation the

   numbered letter paragraphs not specifically admitted above and all paragraphs following the

   word “[w]herefore,” and any and all demands for judgment or any relief whatsoever
Case 0:18-cv-61662-FAM Document 15 Entered on FLSD Docket 10/03/2018 Page 31 of 34




                                     AFFIRMATIVE DEFENSES

          HACFL hereby asserts the following affirmative and additional defenses to Count VI

    without assuming any burdens of production or proof that it would not otherwise have. HACFL

    further reserves the right to assert other affirmative or additional defenses and to supplement

    this Answer upon discovery of facts or evidence rendering such action appropriate. Defendant

    denies all allegations not expressly admitted in its Answer, whether numbered or unnumbered,

    including without limitation the numbered letter paragraphs following the word “[w]herefore”,

    and any and all demands for judgment or any relief whatsoever.

          1.      Plaintiff’s Complaint has failed to state a cause of action or claim upon which

   relief may be granted.

          2.      Plaintiff has failed to exhaust her administrative remedies.

          3.      To the extent that discovery reveals additional evidence that disproves Plaintiff’s

   employment discrimination claims, Plaintiff’s claims are barred by the after-acquired evidence

   doctrine.

          4.      Plaintiff has failed to exhaust her administrative remedies, formal or informal,

   statutory, contractual or otherwise.

          5.      Plaintiff has failed to allege and cannot establish a prima facie case of retaliation

   under the applicable laws sued upon, and cannot prove the elements of her claims.

          6.      Plaintiff has failed to sufficiently allege, nor can she establish, a prima facie case

   of age discrimination.

          7.      Plaintiff has failed to sufficiently allege, nor can she establish, a prima facie case

   of race discrimination.
Case 0:18-cv-61662-FAM Document 15 Entered on FLSD Docket 10/03/2018 Page 32 of 34




          8.      Plaintiff has failed to sufficiently allege, nor can she establish, a prima facie case

   of gender discrimination.

          9.      Any and all actions taken by HACFL with regard to Plaintiff were for legitimate,

   non-discriminatory, and non-retaliatory business reasons that were not pre-textual and HACFL

   has not willfully, intentionally or with specific intent, violated any of Plaintiff’s rights under any

   statute or provision under which Plaintiff’s alleged cause of action could be brought. HACFL

   has neither taken nor ratified any action with discriminatory purpose or intent, but rather has

   acted in good faith, has not authorized any action prohibited by law, has not committed any

   unlawful employment practice or engaged in any unlawful conduct. HACFL’s actions were

   justified and were the result of reasonable factors and bona fide occupational requirements

   necessary to the performance of housing functions that would have been taken regardless of any

   alleged discrimination or other wrongful conduct.

          10.     Plaintiff lacks standing to maintain this action or seek injunctive relief, and any

   claim for injunctive relief is moot.

          11.     Plaintiff has failed to mitigate her damages, if any.

          12.     Plaintiff has suffered no damages.

          13.     Plaintiff is guilty of her own misconduct or poor management style, which, if at

   all, would have necessitated HACFL to take action regarding their employee.

          14.     .

          15.     Even if retaliation was present, which Defendant denies, any and all actions taken

   against Plaintiff would have been taken regardless of any alleged illegal action.

          16.     Any action or lack of action by HACFL was not the proximate cause of any

   damage or injury to Plaintiff.
Case 0:18-cv-61662-FAM Document 15 Entered on FLSD Docket 10/03/2018 Page 33 of 34




          17.     HACFL is entitled to a setoff for any and all settlements, recoveries, payments,

   satisfactions, judgments and collateral source benefits paid or payable to Plaintiff as a result of

   the allegations set forth in the Complaint. Therefore, Plaintiff’s damages, if any, should be

   reduced accordingly.

          18.     HACFL asserts that Plaintiff’s entire Complaint is frivolous, vexatious, and

   without foundation, and is brought for the sole purpose of harassing Defendant. Accordingly,

   HACFL is entitled to costs and attorneys’ fees pursuant to Rule 11 of Federal Rules of Civil

   Procedure.

          WHEREFORE, HACFL denies that Plaintiff is entitled to any relief that she seeks and

   instead demands dismissal and attorney fees and costs to the HACFL pursuant to established

   law.

                                  DEMAND FOR TRIAL BY JURY

          Plaintiff is not entitled to any damages and is therefore not entitled to a Jury Trial.
                                                 Respectfully submitted,

                                           s/ LaShawnda Jackson
                                           LASHAWNDA K. JACKSON
                                           Florida Bar No. 0594482
                                           J. SCOTT KIRK
                                           Florida Bar No. 0224413
                                           RUMBERGER, KIRK & CALDWELL
                                           A Professional Association
                                           Lincoln Plaza, Suite 1400
                                           300 South Orange Avenue (32801)
                                           Post Office Box 1873
                                           Orlando, Florida 32802-1873
                                           Telephone: (407) 872-7300
                                           Telecopier: (407) 841-2133
Case 0:18-cv-61662-FAM Document 15 Entered on FLSD Docket 10/03/2018 Page 34 of 34




                                  CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on October 3, 2018, I filed the original foregoing with the
   Clerk of the Court. I further certify that I e-mailed a copy of the foregoing document to the
   following:
   Carolyn Hicks-Washington
   chwash20031@yahoo.com
   (Pro se Plaintiff)
                                          s/ LaShawnda Jackson
                                          LASHAWNDA K. JACKSON
                                          Florida Bar No. 0594482
                                          J. SCOTT KIRK
                                          Florida Bar No. 0224413
                                          RUMBERGER, KIRK & CALDWELL
                                          A Professional Association
                                          Lincoln Plaza, Suite 1400
                                          300 South Orange Avenue (32801)
                                          Post Office Box 1873
                                          Orlando, Florida 32802-1873
                                          E-mail: skirk@rumberger.com
                                                   ljackson@rumberger.com
                                                   docketingorlando@rumberger.com
                                                   skirksecy@rumberger.com
                                                   ljacksonsecy@rumberger.com
                                                   Attorneys for Defendants




   11627488.1
